                                                                     1   Howard A. Sagaser, State Bar No. 72492
                                                                         Ian B. Wieland, State Bar No. 285721
                                                                     2   David G. Litman, State Bar No. 285768
                                                                         SAGASER, WATKINS & WIELAND, PC
                                                                     3   5260 North Palm Avenue, Suite 400
                                                                         Fresno, California 93704
                                                                     4   Telephone: (559) 421-7000
                                                                         Facsimile: (559) 473-1483
                                                                     5
                                                                         Chelsea Ashbrook McCarthy (Pro Hac Vice Application Pending)
                                                                     6   HOLLAND & KNIGHT, LLP
                                                                         131 South Dearborn Street, 30th Floor
                                                                     7   Chicago, IL 60603
                                                                         Telephone: (312) 263-3600
                                                                     8   Facsimile: (312) 578-6518
                                                                     9   Lynn E. Calkins (Pro Hac Vice Application Pending)
                                                                         HOLLAND & KNIGHT, LLP
SAGASER, WATKINS & WIELAND PC




                                                                    10   800 17th Street N.W., Suite 1100
                                                                         Washington, D.C. 20006
                                                                    11   Telephone: (202) 457-7041
                                                                         Facsimile: (202) 955-5564
                                                                    12
                                5260 North Palm Avenue, Suite 400




                                                                         Attorneys for Defendants, Kruse-Western, Inc., Kevin Kruse,
                                   Telephone: (559) 421-7000
                                     Fresno, California 93704




                                                                    13   GreatbancTrust Company
                                      ATTORNEYS AT LAW




                                                                    14                          UNITED STATES DISTRICT COURT FOR THE

                                                                    15                              EASTERN DISTRICT OF CALIFORNIA

                                                                    16    ARMANDO ZAVALA, individually and on             Case No.:      1:19-cv-00239-DAD-SKO
                                                                          behalf of all others similarly situated,
                                                                    17                                                    ORDER APPROVING EXTENSION OF
                                                                                               Plaintiff,                 TIME FOR DEFENDANTS KRUSE
                                                                    18                                                    WESTERN, INC., KEVIN KRUSE,
                                                                          v.                                              GREATBANC TRUST COMPANY, ET
                                                                    19                                                    AL. TO FILE AN ANSWER OR OTHER
                                                                          KRUSE-WESTERN, INC., KEVIN KRUSE,               RESPONSIVE PLEADING TO
                                                                    20    GREATBANC TRUST COMPANY, and                    PLAINTIFF ARMANDO ZAVALA’S
                                                                          John and Jane DOES 1-30,                        CLASS ACTION COMPLAINT
                                                                    21
                                                                                               Defendants.                (Doc. 11)
                                                                    22
                                                                                                                          Complaint Filed:      February 19, 2019
                                                                    23
                                                                                Based on the stipulation of the parties hereto (Doc. 11), and for good cause shown, IT IS
                                                                    24
                                                                         HEREBY ORDERED THAT:
                                                                    25
                                                                         ///
                                                                    26
                                                                         ///
                                                                    27
                                                                         ///
                                                                    28
                                                                                ORDER APPROVING EXTENSION OF TIME FOR DEFENDANTS KRUSE WESTERN, INC., KEVIN
                                                                               KRUSE, GREATBANC TRUST COMPANY, ET AL. TO FILE AN ANSWER OR OTHER RESPONSIVE
                                                                                      PLEADING TO PLAINTIFF ARMANDO ZAVALA’S CLASS ACTION COMPLAINT
                                                                     1            Defendants Kruse Western, Inc., Kevin Kruse, and Greatbanc Trust Company’s deadline to
                                                                     2   file an Answer or other responsive pleading in this matter will be extended until April 15, 2019.
                                                                     3
                                                                         IT IS SO ORDERED.
                                                                     4

                                                                     5   Dated:     March 18, 2019                                   /s/   Sheila K. Oberto             .
                                                                     6                                                     UNITED STATES MAGISTRATE JUDGE

                                                                     7

                                                                     8

                                                                     9
SAGASER, WATKINS & WIELAND PC




                                                                    10

                                                                    11

                                                                    12
                                5260 North Palm Avenue, Suite 400

                                   Telephone: (559) 421-7000
                                     Fresno, California 93704




                                                                    13
                                      ATTORNEYS AT LAW




                                                                    14

                                                                    15

                                                                    16

                                                                    17

                                                                    18

                                                                    19

                                                                    20

                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26
                                                                    27

                                                                    28                                                     2
                                                                               ORDER APPROVING EXTENSION OF TIME FOR DEFENDANTS KRUSE WESTERN, INC., KEVIN
                                                                              KRUSE, GREATBANC TRUST COMPANY, ET AL. TO FILE AN ANSWER OR OTHER RESPONSIVE
                                                                                     PLEADING TO PLAINTIFF ARMANDO ZAVALA’S CLASS ACTION COMPLAINT
                                                                     1

                                                                     2

                                                                     3

                                                                     4

                                                                     5

                                                                     6

                                                                     7

                                                                     8

                                                                     9
SAGASER, WATKINS & WIELAND PC




                                                                    10

                                                                    11

                                                                    12
                                5260 North Palm Avenue, Suite 400

                                   Telephone: (559) 421-7000
                                     Fresno, California 93704




                                                                    13
                                      ATTORNEYS AT LAW




                                                                    14

                                                                    15

                                                                    16

                                                                    17

                                                                    18

                                                                    19

                                                                    20

                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26
                                                                    27

                                                                    28                                        1
                                                                          ORDER APPROVING EXTENSION OF TIME FOR DEFENDANTS KRUSE WESTERN, INC., KEVIN
                                                                         KRUSE, GREATBANC TRUST COMPANY, ET AL. TO FILE AN ANSWER OR OTHER RESPONSIVE
                                                                                PLEADING TO PLAINTIFF ARMANDO ZAVALA’S CLASS ACTION COMPLAINT
